Citation Nr: 1547045	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1971.  He died in April 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claim for service connection for the cause of the Veteran's death.  Jurisdiction has since been transferred to the RO in Houston, Texas.


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was service connected for sideroblastic anemia with hemochromatosis, for which he had a rating of 60 percent, and arthralgia of the knees, for which he had a noncompensable rating.

2.  In a March 2005 rating decision, the RO assigned a total disability rating based on individual unemployability with regard to the effects that the Veteran's sideroblastic anemia with hemochromatosis had on his ability to secure or follow a substantially gainful occupation.
 
3.  On the Veteran's official Certificate of Death, the causes of death were cardiac arrest, brain arrest, cerebral edema, and anoxic brain injury.
 
4.  The evidence shows that the Veteran's service-connected sideroblastic anemia with hemochromatosis contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the appellant's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2015).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c). 

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

The Veteran died in April 2009.  His death certificate indicates that the causes of death were cardiac arrest, brain arrest, cerebral edema, and anoxic brain injury.  At the time of his death, service connection was in effect for sideroblastic anemia with hemochromatosis, for which he had a rating of 60 percent, and arthralgia of the knees, for which he had a noncompensable rating.  Additionally, in a March 2005 rating decision, the RO assigned a total disability rating based on individual unemployability, or 100 percent rating, based on the effects that the Veteran's sideroblastic anemia with hemochromatosis had on his ability to secure or follow a substantially gainful occupation.

Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, even when the primary cause is unrelated.  38 C.F.R. § 3.312(c)(3).  Specifically, the Board must consider whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease or injury primarily causing death.  Id.  Moreover, where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

Here, in May 2001, Dr. J. Henry documented a diagnosis of bacterial endocarditis and opined that there is a possibility that the Veteran may have been predisposed to infection given his underlying sideroblastic anemia, which can lead to hepatosplenomegaly and affect multiple organs.  In November 2009, Dr. A.J. Carpenter reported that sideroblastic anemia was a significant contributor to the events that led to the Veteran's death, the Veteran was at increased risk for endocarditis due to sideroblastic anemia, and sideroblastic anemia contributed to the premature calcification and failure of the Veteran's homograft aortic valve, requiring reoperation.  In addition, in December 2009, Dr. M. Osswald reported that the Veteran had sideroblastic anemia that was complicated by iron overload leading to hepatic fibrosis and cardiomyopathy.  Notably, this physician also reported that "[s]ideroblastic anemia is a rare blood disorder where people are unable to adequately utilize iron to make hemoglobin.  This excess unused iron builds up in many tissues including the heart and liver leading to failure of one or both of these organs."

Based on the foregoing, the Board finds that it is at least as likely as not that the Veteran's sideroblastic anemia with hemochromatosis affected a vital organ-here, his heart and liver-and, as discussed above, this disability was 100 percent disabling at the time of his death.  As such, debilitation is assumed.  Id.  Further, it is generally reasonable to find that this condition accelerated death, as it affected a vital organ and was of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  To this point, the Board finds compelling Dr. A.J. Carpenter's November 2009 report that sideroblastic anemia was a significant contributor to the events that led to the Veteran's death.

The Board finds, therefore, that service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


